SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MobileBits Holdings Corporation (Exact name of registrant as specified in charter) Nevada 000-156062 26-3033276 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1990 Main Street, Suite 750 Sarasota, Florida34236 (Address of Principal Executive Offices) (941) 309-5356 (Issuer Telephone number) Bellmore Corporation 1806 Bellmore Street, Oakhurst, NJ07755 (Former Name or Former Address if Changed Since Last Report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check markif disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of April 30, 2010 (the last business day of the registrant’s most recently completed second fiscal quarter) $ Number of shares of registrant’s common stock outstanding as of January 31, 2011 MobileBits Holdings Corporation FORM 10-K For the Fiscal Year Ended October 31, 2010 TABLE OF CONTENTS PART 1 Item 1. Business 5 Item 1A. Risk Factors 12 Item 2. Property 15 Item 3. Legal Proceedings 15 Item 4. Submissions of Matters to a Vote of Security Holders 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 9A. Controls and Procedures 33 Item 9B. Other Information 33 Part III Item 10. Directors, Executive Officers and Corporation Governance 34 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 Item 13. Certain Relationships and Related Transactions, and Director Independence 37 Item 14. Principal Accountant Fees and Services 38 Part IV Item 15. Exhibits, Financial Statement Schedules 39 Signatures 40 3 Cautionary Statement This report on Form 10-K and the documents or information incorporated by reference herein contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements.For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements.Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters.You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,”“believes,” “plans,” “projected,” “predicts,” “potential,” or “continue” or the negative of these similar terms.The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, (c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations, (d) whether we are able to successfully fulfill our primary requirements for cash, which are explained below under “Liquidity and Capital Resources”.We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. 4 PART I ITEM 1. BUSINESS As used in this Annual Report, references to “MobileBits ,” “Company,” the “Registrant,” “we,” “our” or “us” refer to MobileBits Holdings Corporation, including its subsidiaries, unless the context otherwise indicates. MobileBits Corporation is a global technology company publicly traded on the OTC Bulletin Board (MBIT). The Company provides web-based answers and highly targeted advertisements through its popular MobileBits™ service, currently in Beta. MobileBits™ is an automated mobile search engine service that provides the quickest and easiest way to access the leading web content from your mobile phone. Simply type in your question and with one click, MobileBits™ recognizes your query and provides an answer, not links, in return. The service is available for free on almost every mobile phone through a downloadable application or web browser. Business Development, Organization and Acquisition Activities Bellmore Corporation (“BC”) was incorporated in the State of Nevada on July 22, 2008.On January 25, 2010, BC changed its name to MobileBits Holdings Corporation (the “Company” or “MB”). MobileBits Corporation (“MBC”) was incorporated in Florida in March 2009. The business was founded by Walter Kostiuk, with the intention of delivering a mobile answer engine to provide relevant answers and mobile advertising to mobile smartphone and cell phone user’s queries. The Company entered into a Share Exchange Agreement, dated March 12, 2010 (the “ Share Exchange Agreement”) between MB, MobileBits Corporation (“MBC”) and the shareholders of MobileBits Corporation (the “MBC Shareholders”) pursuant to which MB acquired MBC, an early stage software development firm targeting its software at the mobile search market. Walter Kostiuk owned a majority interest in both MB and MBC.The transaction closed on March 12, 2010 and MB acquired 100% of the outstanding shares of common stock of MBC (the “MBC Stock”) from the MBC Shareholders. In exchange for MBC common stock and $275,000, MB issued 18,752,377 shares of its common stock to the MBC Shareholders, which represented approximately 87.9% of MB’s issued and outstanding common stock. Concurrently, pursuant to the terms of the Share Exchange Agreement, Walter Kostiuk, the principal shareholder of the Company, cancelled a total of 14,000,000 shares of common stock.Upon Closing, MBC became a 100% wholly-owned subsidiary of the Company.The $275,000 was recorded as merger costs as a component of general and administrative expense.Since the Merger was between entities under common control, the Merger was accounted for similar to a pooling of interests whereby the assets and liabilities of MBC were recorded at historical cost. On March 16, 2010, concurrently with the merger, our Board of Directors authorized a 7-for-1 forward split of our common stock, par value $0.001 per share, in the form of a stock dividend which was paid on the same date, to holders of record on that date.All share and per share numbers have been adjusted to give effect to the stock split unless otherwise stated. Principal Products, Services and Principal Markets The Company previously intended to supply non prescription nutritional products. The Company now intends to become a global technology company focused on providing answers and highly targeted advertising through an automated answer engine via web and mobile smartphone applications. 5 Developing New Business Strategies Over the next twelve months, we intend to build our business plan and enter into strategic partnership agreements to develop our technology and increase the number of users that utilize our technology. MBC is a developer and marketer of a proprietary method to deliver answers and advertising to end user questions via search on mobile phones and the internet. MBC is a technology company focused on providing answers and highly targeted advertising through an automated answer engine via web and mobile smartphone applications. The Company offers a wide range of answers on a broad scope of web-based content. MobileBits Corporationis at various stages of discussion with a number of mobile handset manufacturers and wireless telecom companies regarding the implementation of its mobile answer engine. To date, however, no agreements have been signed. MBCcurrently anticipates the implementation of its business plan will require additional investment capital. The Company hopes to raise $5-7 million in equity financing in 2011.If we are successful in raising the necessary funds we will use those funds to engage potential customers, to fund product development, to provide working capital, and for other corporate purposes. MBC’s focus is on the mobile search and advertising industry. Management will place initial efforts on gaining market share within the industry through the distribution of its mobile answer engine application.These developments will increase our addressable market to over 200 million phones in the USA. Through the Company’s experiences and discussions with numerous wireless telecoms and handset manufacturers, the Company has decided to focus development resources on launching the mobile answer engine through mobile industry distribution channels to get rapid market share and then have a natural progression to the releases of additional consumer web content. Management believes the speed and ease of deployment of the mobile answer engine application, along with mobile ad revenue, will lead to a rapid penetration of the market. Management further believes that once end-users access web content through the mobile answer engine, retailers will be more inclined to pay higher ad revenues to place their ads in combination with the answers. These ad revenues are shared with the wireless carrier in exchange for distribution. The Company will make extensive use of channel distribution partners as a means of distribution and deployment of its products and has sought out several such companies that have numerous cell phone customers. This strategy allows the channel partner to handle the deployment aspect of the product sale and allows MBC to focus on developing and producing world-class products. There are currently no agreements in place. Organization & Subsidiaries As a result of the Share Exchange Agreement,the Companyowns 100% of the outstanding common stock of MobileBits Corporation, a Florida corporation which was formed in March 2009.MobileBits Corporation does not have any other subsidiaries. Products & Services MBC is a developer and marketer of a proprietary method to deliver answers and advertising to end user questions via search on mobile phones and the internet. MBC is a technology company focused on providing answers and highly targeted advertising through an automated answer engine via web and mobile smartphone applications. The Company offers a wide range of answers on a broad scope of web-based content. 6 Product Mobile Answer Engine Application iscomprised of 2 components: a) Answer engine server based system delivering relevant answers to questions input through a Natural Language Interface (NLI), the mobile applications, and b) Advertising platform that combines answers with targeted retail advertising. The cell phone market is experiencing an explosion of smartphone sales and with it increased mobile Internet access together with the growth of smarter cell phones and faster wireless networks. Mobile consumers are ever more looking for easy ways to access information while on the go. An intuitive way to search and access content on the Internet through a mobile phone is to connect to consumer content through a natural language interface (NLI). NLI is a method that allows end users to ask questions rather than to input words into a traditional keyword search engine. MobileBits’ Answer Engine product utilizes this method to simplify access to the broad array of popular consumer information on the web through its proprietary mobile application user interface. In addition, the Company’s product automatically categorizes and connects the appropriate, relevant advertisement to the specific content being searched and viewed. MBCincorporates linguistic software including ontology comprehension that understands and conceptualizes a query. Once the key elements of the query are analyzed the system categorizes and connects the search engine to the appropriate content source on the web.MBC leverages open source technologies where possible. The Challenges One challenge with major search engines today as applied to a mobile phone is they provide links as results to search queries rather than presenting specific answers. The growth of consumer interest in wireless and smartphone handsets has fueled an increased desire to access more and more information from mobile phones. We expect mobile users will not “surf the web” in the same fashion they do online. One reason is the need to perform multiple clicks prevents access to information quickly and easily. Another reason are small screens and limited keypads present on mobile phones. Finally, the mobile consumer is inherently mobile, therefore the time it takes to “surf the web” as we do on PC’s becomes increasing frustrating. The MobileBits Answer Engine reduces the need to perform multiple clicks to access information. Our Answer Engine enables you to simply ask your question in common language (just as easily as composing an email or a text message) and retrieve the best available answer, automatically. A revenue challenge facing content aggregator software providers in online and mobile applications is the inability to effectively match a retailer’s ads with the correct content. This highlights the importance of connecting the correct advertisement with the user content to help drive interest and “Cost Per Click” (CPC) or “Pay Per Click” (PPC) revenue. Example of a MobileBits search: Q: What is the cost to fly from Toronto to LA? In addition to providing the answer, MobileBits will place mobile ads from retailers specifically interested in promoting their product or service to this individual. Relevancy and timeliness will ensure strong “Cost Per Thousand” CPM and CPC revenue. A typical call to action could be: “Click here to receive 10% off your next flight to LA from Southwest!” Many of us have been victims of poorly placed ads online.This occurs when you get an ad that has no relevance to your interests at the time.Below is an example of a mismatched ad.In this online example, a user requests information about air disasters and, as you can see, Southwest Airlines is incorrectly matched to this keyword search: 7 Searching “air disaster” should not yield an Airline advertisement. With fewer ads being present in mobile due to smaller screens dominating the wireless space, accurate matching is a necessity. The Solution The MobileBits Answer Engine addresses the challenges facing keyword search methodology in the mobile industry by solving two main problems: 1. Delivering Answers versus Links, thereby reducing clicks on your mobile phone and 2. Accurately matching ads to interests, therefore potentially increasing user click-through probability on smartphones. Mobile consumers will be able to easily access a world of information, all from their mobile smart phone,anywhere, anytime. MobileBits offers unique and broad access to leading web content and delivers “Answers,” not just links. The MobileBits solution is comprised of three separate components: 1. The Mobile Interface: The user interface that allows mobile consumers to input a question or a term in any form. It will be developed in the selected operating system software standards available beginning with Apple iPhone and BlackBerry smartphone's. See the table below on the leading smartphone's today: 8 Table 3 Worldwide: Smartphone Sales to End Users by Operating System, 4Q08 (Thousands of Units) Market Share Market Growth 4Q08 4Q08 4Q07 Share4Q07 4Q07-4Q08 Company Sales (%) Sales (%) (%) Symbian -21.6 Research In Motion Microsoft windows Mobile 4,374 .4 MAC OS X Linux Palm OS -27.3 other OSs Total Nota: The "Other GSs" category includes sales of Sharp Sidekick devices based on the Danger platform-Source: Gartner (March 2009) Ourapplication leverages existing wireless internet connections already present on all mobile phones being sold today. The solution will take the form of a thin mobile client (icon or menu item) installable on any leading smartphone. The application features our proprietary, natural language interface (NLI) linked transparently to the mobile Internet Protocol (IP) software where questions and answers are transported to our hosted servers via the wireless network gateways using a Web Services connection (WSDL). The mobile application will be installed through over-the-air (OTA) downloading capabilities. 2.Hosted Server Infrastructure (Cloud Computing):The server-based answer service leverages proprietary software connections to strategically selected content in order to provide the greatest likelihood of answers. The solution will include best-of-breedsemantic, conceptual and language-based software working together and integrated into our strategic content.Much of the strategic content can be described as unstructured in form and, therefore, difficult to effectively search with traditional keyword technologies. This data integration will be in the form of serversoftware infinitely scalable with the addition of standard dual-core processors on a standard infrastructure. 3.Mobile Ad-matching system:In order to maximize revenue and minimize system costs, the Company will leverage an extension of its semantic ad-matching engine that works in concert with the answer system. Once the natural language question is analyzed and categorized, it is automatically connected to the correct content and an answer is delivered. With the answer, the Company has the capability to add additional, related information including a certain number of mobile ads. These ads can be obtained from any of the available ad inventory companies currently selling mobile ads or the company can create its own partnerships with retailers and advertising agencies to build specific highly targeted and valuable mobile ad campaigns. These mobile ads are thenmatched to the topic of the questions in order to maximize the greatest Cost Per Thousand (CPM) and/or Cost Per Click (CPC) revenue. Together, these components constitute the entire mobile “Answer Engine” solution. Revenue Management The Company’s answer solution will be available free of charge so not to prevent adoption and usage in the marketplace as well as encourage and enable viral distribution of our solution. Revenue will be driven from local and highly targeted advertising by using the Company’s advertiser software technologymaximizing CPM and CPC rates. The Company believes it can increase the CPM and CPC valueby ensuring the correct ad is matched to the right content, therefore increasing the probability of user click through. Further, the Company believes its financial model is enhanced by: 9 a) Revenue generated from national and local advertisers that can take advantage of our direct text-messaged connection with the end consumer at the moment a consumer is interested in a particular product or service. b) Serving its answers displayed on its website to leading online keyword search engines and generating additional online revenue. Market Entry Strategy MobileBits’ focus is on the mobile economy.Management will place initial efforts on gaining market share within the industry through distribution and revenue share partnerships with handset manufacturers and wireless telecom providers.Through management’s experience at Research In Motion, makers of the BlackBerry smartphone and discussions with wireless industry hardware and network providers, the company has decided to focus deployment attention on launching the MobileBits answer application through industry partners to get rapid market share. Management believes the speed and ease of deployment of the MobileBits answer application, along with aggressive promotions and marketing will lead to a rapid penetration of the market. The Company will make extensive use of channel distribution partners as a means of distribution and deployment of its products outside the United States including Canada and other English speaking countries to begin. The company has the ability to offer the MobileBits answer applicationin other languages, growing the companies addressable marketing substantially, and plans to do so in the future with additional funding. Sales and Marketing Plan for Commercial Carriers Customers Although the end users for the MobileBits answer application are the mobile phone consumers, the company plans to create a marketing campaign in addition to its channel distribution strategy to gain market share. Revenue is generated from retailers who are interested in advertising to consumers in the wireless industry. The US mobile advertising market is projected to grow to $3.8 billion in 2010, according to JP Morgan leading analyst Imran Kahn. Consumer search volumes are anticipated to generate an estimated average of $3.00- $5.00 per month per user. We estimate each distribution partner represent between a few hundred thousand to tens of millions of mobile consumers. We are at various stages in the sales cycle with a number of major wireless carriers and handset manufacturers around the world. Our plan is to have 3 signed distribution partnerships for the MobileBits Answers application by the end of 2010 growing to 25 by the end of 2012.There are currently no such agreements in place. Pricing Strategy & Structure Answer Engine The MobileBits Answer Engine is free to end users. All answers are free. MobileBits generates revenue by charging either a per ad placement fee based on 1,000 ad placements also generally called CPM (Cost per Thousand) of up to $10 depending on market conditions and/or a Pay Per Click fee of between $0.05 cents to $25.00 also generally known as PPC or CPC. Revenue Share MobileBits plans to share CPM and/ PPC, CPC revenue with wireless industry carriers and handset manufacturers in exchange for broad distribution to mobile phone subscribers - called a customer acquisition fee. 10 Competition The search industry and many third party companies have developed software systems to try to address the needs of the mobile industry. Many have applied a human call center approach to deliver mobile answers and others have created detailed software menu applications to access consumer content. Accordingly, there is a great opportunity to bridge the gap between the capabilities of current technology offerings and the consumer demands of the mobile industry. Mobile content applications using a drill down menu software approaches are limited to the amount of information is available to a mobile consumer. Some solution providers extend their current desktop application via keyword search engines like Google and Yahoo! and provide many search results presented in links to websites where the mobile consumer must click to mobile to connect to these websites and look for relevant information. Still others leverage costly call centers and humans to perform the categorization and search function manually in an effort to deliver rich data access and reduce the number of clicks on a mobile phone. Each of these solutions offers varying degrees of assistance to a mobile consumer looking to find specific information while on the go. However, a number of these solutions are not easy to operate and/or may incur additional costs to the mobile consumers. As an example KGB’s service uses a human call center and charges $0.99 per question in addition to carrier texting fees that may apply. In conclusion, there are two aspects of the competitive solutions which clearly indicate strongly that MobileBits is the only solution which can provide mobile end users with a cost effective and automatic way to get answers to the most commonly asked questions and interests. Firstly, none of these products can offer a low cost method of asking a question and automatically, without human intervention and cost receive a relevant result. Secondly, none of the current automated software solutions can offer mobile consumers answers to a wide range of content on the web. Intellectual Property MobileBits technology system is a proprietary answer engine for the mobile industry that is comprised of systems and mathematical algorithms capable of generating significant improvements in search capabilities and results. In addition, MobileBits integrates this intellectual property into a unique end to end mobile application. This includes mobile applications, answer engine module, advertising module, location based services (LBS) and wireless download functionality via mobile internet or SMS services. In aggregate, this capability is entirely proprietary with all intellectual property belonging to MobileBits and MobileBits plans to file certain patent applications to further protect its intellectual property. MobileBits has begun the process to apply for trademark protection that it may use in the commercial marketplace including the name “MobileBits”. We have engaged a trademark law firm that has performed searches for our trademark. We expect to secure the trademark for MobileBits by end of June 2010. The cost expected is $4,000. Properties MobileBits’ principal office is located at 1990 Main Street, Suite 750, Sarasota, Florida 34236. The rent through December 31, 2009 was $826 per month plus taxes and services and increased to $1,100 per month for the period January 1, 2010 through December 31, 2010 when the lease expired. Employees and Contract Workers MobileBits currently has oneofficer managing the day to day operations related to business, accounting, legal, marketing and IR plus 6 contracted people and/or firms, of whom 4 are directly linked to product development, and 5 are working on various corporate, product development and deployment initiatives. 11 ITEM 1A. RISK FACTORS The following risk factors together with other information set forth in this Form 10-K, should be carefully considered by current and future investors in our securities. An investment in our securities involves substantial risks. If any of the following risks actually occur, our financial condition and our results of operations could be materially and adversely affected. Additional risks and uncertainties not presently known to us may also impair our business operations. In any such case, the trading price of our Common Stock could decline, and you could lose all, or a part, of your investment. Risks Relating to Our Business OUR LIMITED OPERATING HISTORY MAY NOT SERVE AS AN ADEQUATE BASIS TO JUDGE OUR FUTURE PROSPECTS AND RESULTS OF OPERATIONS. We have a relatively limited operating history. Such limited operating history makes it difficult for investors to evaluate our business and future operating results. There can be no assurance that we will be able to obtain or sustain profitable operations or that we will even generate significant revenues.An investor in our securities must consider the risks, uncertainties, and difficulties frequently encountered by companies in new and rapidly evolving markets. The risks and difficulties we face include: • MobileBits Answer engine could fail or its performance may not meet our or potential mobile end user expectations. • The sales cycle for contemplated distribution partnership to acceleration broad usage which directly affect revenue may be long and the adoption rates are unknown, thus it may take longer for us to achieve meaningful revenue or meet our projections. • The company may not be able to continue funding itself prior to generating revenue. THE DEVELOPMENT OF OUR PRODUCTS MAY BE SLOWER THAN PROJECTED. The development of our products and services and the implementation of such products may take longer than expected. Any delay in product availability affects the company’s revenue forecasts. OUR TECHNOLOGY IS UNPROVEN. We are an early stage company, bringing to market an advanced and unproven technology. At this stage, we have not achieved end user or distribution partner acceptance of our product and there is no certainty that this can be achieved. Failure to achieve customer acceptance could result in the loss of your investment. You should consider and evaluate our prospects in light of the risks and uncertainty frequently encountered by early stage companies in rapidly evolving markets characterized by rapid technological change, changing customer needs, evolving industry standards and frequent introductions of new products and services. OUR BUSINESS IS AFFECTED BY MANY CHANGING ECONOMIC AND OTHER CONDITIONS BEYOND OUR CONTROL. The financial success of the Company’s operations may be sensitive to adverse changes in general economic conditions, such as inflation, unemployment, and the cost of borrowing.These changes could cause the cost of the Company’s products to rise faster than it can raise prices.The Company has no control over any of these changes. 12 WE MAY BE UNABLE TO RETAIN KEY MANAGEMENT PERSONNEL. Our management and employees can terminate their employment at any time, and the loss of the services of one or more of our executive officers or other key employees, including Mr. Kostiuk, could have a material adverse impact on our business. We may be unable to locate and secure and retain talented and qualified employees to implement our plan. If we are unable to attract and retain the necessary technical, sales and other personnel on a cost-effective basis, our business operations and financial performance could be adversely affected. THE SEVERE GLOBAL ECONOMIC DOWNTURN HAS RESULTED IN VERY WEAK RISK INVESTMENT ENVIROMENT WHICH COULD HAVE A SIGNIFICANT NEGATIVE IMPACT ON US. The world is facing a global recession. This could affect our ability to continue raising capital and enter into and fulfill terms of agreements with our industry partners. The Company’s ability to complete financing to implement its business plan on any terms is uncertain.We may not be able to raise sufficient financing to affect our business plan and deliver products and services that are accepted by customers. If we cannot find adequate capital on reasonable terms, investors will face a significant risk of losing their investments in their entirety. WE ARE HIGHLY DEPENDENT ON TECHNOLOGY Our business and our results of operations is highly dependent on technology our business faces many technology related risks, including, among others: • Infringements of our intellectual property could adversely affect our ability to compete. Our patents applications may be rejected in hold or in part in the United States or in other jurisdictions around the world. • We may have to defend ourselves against claims of intellectual property infringement, which could be very expensive for us and harm our business and financial condition. • We may be a party to lawsuits in the course of our business. Litigation can be expensive, lengthy, and disruptive to normal business operations. Moreover, the results of complex legal proceedings are difficult to predict. An unfavorable resolution of a particular lawsuit could have a material adverse effect on our business, operating results, or financial condition. OUR ABILITY TO CONTINUE AS A GOING CONCERN IS UNCERTAIN. For the period from July 22, 2008 (inception) through October 31, 2010 we have established no sources of recurring revenue and have incurred substantial losses.These factors raise substantial doubt about our ability to continue as a going concern. This going concern uncertainty may make it difficult for us to raise additional debt or equity financing necessary to continue our business operations. Risks Associated with Our Securities OUR COMMON STOCK IS QUOTED ON THE OTC BULLETIN BOARD WHICH MAY HAVE AN UNFAVORABLE IMPACT ON OUR STOCK PRICE AND LIQUIDITY. Our Common Stock is quoted on the OTC Bulletin Board. The OTC Bulletin Board is a significantly more limited market than the New York Stock Exchange or Nasdaq system. The quotation of our shares on the OTC Bulletin Board may result in a less liquid market available for existing and potential stockholders to trade shares of our common stock, could depress the trading price of our common stock and could have a long-term adverse impact on our ability to raise capital in the future. THERE IS LIMITED LIQUIDITY ON THE OTCBB. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information.Due to lower trading volumes in shares of our Common Stock, there may be a lower likelihood of one’s orders for shares of our Common Stock being executed, and current prices may differ significantly from the price one was quoted at the time of one’s order entry. 13 OUR COMMON STOCK IS THINLY TRADED, SO YOU MAY BE UNABLE TO SELL AT OR NEAR ASKING PRICES OR AT ALL IF YOU NEED TO SELL YOUR SHARES TO RAISE MONEY OR OTHERWISE DESIRE TO LIQUIDATE YOUR SHARES. Currently, our Common Stock is quoted in the OTC Bulletin Board market and the trading volume we will develop may be limited by the fact that many major institutional investment funds, including mutual funds, as well as individual investors follow a policy of not investing in OTC Bulletin Board stocks and certain major brokerage firms restrict their brokers from recommending OTC Bulletin Board stocks because they are considered speculative, volatile and thinly traded. The OTC Bulletin Board market is an inter-dealer market much less regulated than the major exchanges and our Common Stock is subject to abuses, volatility and shorting. Thus, there is currently no broadly followed and established trading market for our Common Stock. An established trading market may never develop or be maintained. Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders. Absence of an active trading market reduces the liquidity of the shares traded there. The trading volume of our Common Stock has been and may continue to be limited and sporadic. As a result of such trading activity, the quoted price for our Common Stock on the OTC Bulletin Board may not necessarily be a reliable indicator of its fair market value. Further, if we cease to be quoted, holders would find it more difficult to dispose of our Common Stock or to obtain accurate quotations as to the market value of our Common Stock and as a result, the market value of our Common Stock likely would decline. OUR COMMON STOCK IS SUBJECT TO PRICE VOLATILITY UNRELATED TO OUR OPERATIONS. The market price of our Common Stock could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of other companies in the same industry, trading volume in our Common Stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, the stock market is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our Common Stock. OUR COMMON STOCK ARE CLASSIFIED AS A “PENNY STOCK” AS THAT TERM IS GENERALLY DEFINED IN THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, TO MEAN EQUITY SECURITIES WITH A PRICE OF LESS THAN $5.00. OUR COMMON STOCK WILL BE SUBJECT TO RULES THAT IMPOSE SALES PRACTICE AND DISCLOSURE REQUIREMENTS ON BROKER-DEALERS WHO ENGAGE IN CERTAIN TRANSACTIONS INVOLVING A PENNY STOCK. We will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our Common Stock, which in all likelihood would make it difficult for our stockholders to sell their securities. Rule 3a51-1 of the Securities Exchange Act of 1934 establishes the definition of a “penny stock,” for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us. It is likely that our shares will be considered to be penny stocks for the immediately foreseeable future. This classification severely and adversely affects any market liquidity for our Common Stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person’s account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 14 The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth: •the basis on which the broker or dealer made the suitability determination, and •that the broker or dealer received a signed, written agreement from the investor prior to the transaction. ITEM 2. DESCRIPTION OF PROPERTY MobileBits’ principal office is located at 1990 Main Street, Suite 750, Sarasota, Florida 34236. The rent through December 31, 2009 was $826 per month plus taxes and services and increased to $1,100 per month for the period January 1, 2010 through December 31, 2010 when the lease expires.The lease was renewed for an additional three months at $1,175 per month for the period January 1, 2011 through March 31, 2011. ITEM 3. LEGAL PROCEEDINGS There are no pending material legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company.The Company’s property is not the subject of any pending legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Company did not submit any matters to a vote of security holders during the fiscal year ended October31, 2010. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Market Information Our common stock is currently quoted on the Over-the-Counter Bulletin Board ("OTCBB") under the symbol MBIT.OB. There has been minimal trading in our common stock. Holders As of October 31, 2010, we had 88 shareholders of our common stock. Dividend Policy The Company has never paid or declared any dividend on its Common Stock and doesnot anticipate paying cash dividends in the foreseeable future. Holders ofcommon stock are entitled to receive such dividends as the board of directorsmay from time to time declare out of funds legally available for the payment ofdividends. The Company does not anticipate paying any dividends on its commonstock in the foreseeable future. 15 Issuance of Unregistered Shares of Common Stock During the year ended October 31, 2010, MobileBits issued 555,000 shares of common stock at $0.36 per share for proceeds of $200,000, 41,664 shares of common stock at $0.60 per share for proceeds of $25,000 and 525,000 shares of common stock at $0.50 per share for proceeds of $262,500. MobileBits incurred $40,100 of offering costs for these offerings. Purchases of Treasury Stock The Company did not repurchase any of its shares during the fiscal year covered by this report. ITEM 6.SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. This Management’s Discussion and Analysis or Plan of Operation (“MD&A”) section of this Report discusses our results of operations, liquidity and financial condition, and certain factors that may affect our future results. You should read this MD&A in conjunction with our financial statements and accompanying notes included in this Report. PLAN OF OPERATION Bellmore Corporation (“BC”) was incorporated in the State of Nevada on July 22, 2008.On January 25, 2010, BC changed its name to MobileBits Holdings Corporation (“the Company” or “MB”). The Company entered into a Share Exchange Agreement, dated March 12, 2010 (the “ Share Exchange Agreement”) between MB, MobileBits Corporation (“MBC”) and the shareholders of MobileBits Corporation (the “MBC Shareholders”) pursuant to which we acquired MB, an early stage software development firm targeting its software at the mobile search market. Walter Kostiuk owned a majority interest in both MB and MBC.The transaction closed on March 12, 2010 and we acquired 100% of the outstanding shares of common stock of MBC (the “MBC Stock”) from the MBC shareholders. In exchange for the MBC common stock and $275,000, MB issued 18,752,377 shares of common stock to the MBC shareholders, which represented approximately 87.9% of MB’s issued and outstanding common stock. Concurrently, pursuant to the terms of the Share Exchange Agreement, Walter Kostiuk, the principal shareholder of the Company, cancelled a total of 14,000,000 shares of common stock.Upon Closing, MBC became a 100% wholly-owned subsidiary of the Company.The $275,000 was recorded as merger costs as a component of general and administrative expense.Since the merger was between entities under common control, the merger was accounted for similar to a pooling of interests whereby the assets and liabilities of MBC were recorded at historical cost. On March 16, 2010, concurrently with the merger, our Board of Directors authorized a 7-for-1 forward split of our common stock, par value $0.001 per share, in the form of a stock dividend which was paid on the same date, to holders of record on that date.All share and per share numbers have been adjusted to give effect to the stock split unless otherwise stated. Over the next twelve months, we intend to build our business plan and enter into strategic partnership agreements to develop our technology and increase the number of users that utilize our technology. 16 RESULTS OF OPERATIONS Fiscal Year Ended October 31, 2010 Compared to Fiscal Year Ended October 31, 2009 We generated no revenues from our operations for the fiscal years ended October 31, 2010 and 2009. General and Administration Expenses Our total general and administration expenses were $1,590,434 for the fiscal year ended October 31, 2010 compared to $497,115 for the fiscal year ended October 31, 2009.The increase is primarily due to an increase in consulting in the amount of $808,468 and merger costs of $275,000. Depreciation Depreciation was $3,647 for fiscal year ended October 31, 2010 compared to $274 for the fiscal year ended October 31, 2009.The increase is due to our website and database purchases and the timing of those purchases. Liquidity and Capital Resources As ofOctober 31, 2010, we had $64,295available in cash as compared to $398,324 as of October 31, 2009.The decrease in cash is primarily due to our increased general and administrative expenses as our business activity has increased over the prior year. The Company is in the development stage and has not yet generated any revenues and has an accumulated deficit at October 31, 2010 of $2,109,787.These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. The ability of the Company to continue its operations is dependent on the successful execution of management's plans, which include the expectation of raising debt or equity based capital, with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements.The Company may need to incur additional liabilities with related parties to sustain the Company’s existence. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. In response to these factors, management has taken the following actions: ● Raised $1.5 million subsequent to October 31, 2010 ● seeking additional third party debt and/or equity financing; and ● continue with the implementation of the business plan, which may include merging with an operating entity. The use of proceeds from our unregistered common share sales that occurred for the fiscal years ending October 2009 and October 2010 was used for offering expenses, professional fees, advertising/marketing, and working capital. We raised approximately $1.3 million from our offerings. We have expended the majority of our capital raised to date for merger costs and consulting fees for company management and product development. 17 We are currently seeking funding for our plan of operations. We intend to raise a minimum of $5,000,000 in order to continue our marketing plan, build a customer base and generate revenue.To achieve our goals, a large portion of the funds raised will be invested in advertising, marketing, and travel expenses. Our success is contingent upon having enough capital to build enough customers to support the business. We expect to raise additional funds within the next 6-8 months. A private placement is the most likely scenario for the Company to achieve success in raising additional funds for its operations. Cash used in operating activities Cash used in operating activities for the years ended October 31, 2010 and 2009 was $943,229 and $299,421, respectively. The increase is due to our increased business activity, which resulted in higher losses from operations. Cash used in investing activities Cash used in investing activities for the years ended October 31, 2010 and 2009 was $9,200 and $9,879, respectively. Both years were due to investments in our website and database. Cash flow from financing activities Cash provided by financing activities for the years ended October 31, 2010 and 2009 was $618,400 and $672,124, respectively. The majority of cash provided by financing for both years were due to our private placements. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. 18 ITEM 8. FINANCIAL STATEMENTS. MobileBits Holdings Corporation (A Development Stage Company) Consolidated Financial Statements October 31, 2010 CONTENTS Page(s) Consolidated Financial Statements: Consolidated Balance Sheets - As of October 31, 2010 and October 31, 2009 21 Consolidated Statements of Operations -For the years ended October 31, 2010 and 2009, and for the period from July 22, 2008 (Inception) to October 31, 2010 22 Consolidated Statement of Changes in Stockholders’ Equity (Deficit) -For the period from July 22, 2008 (Inception) to October 31, 2010 23 Consolidated Statements of Cash Flows -For the years ended October 31, 2010 and 2009 and for the period from July 22, 2008 (Inception) to October 31, 2010 24 Notes to Consolidated Financial Statements 25 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders MobileBits Holdings Corporation (a development stage company) Sarasota, Florida We have audited the accompanying consolidated balance sheets of MobileBits Holdings Corporation(the “Company”) as of October 31, 2010 and 2009 and the related consolidated statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years then ended and for the period from inception (July 22, 2008) to October 31, 2010.These consolidated financialstatements are the responsibility of the Company’s management.Our responsibility isto express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that weplan and perform each audit to obtain reasonable assurance about whether theconsolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includesexamining, on a test basis, evidence supporting the amounts and disclosures inthe consolidated financial statements.An audit also includes assessing the accountingprinciples used and significant estimates made by management, as well asevaluating the overall consolidated financial statement presentation.We believe that ouraudits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of October 31, 2010 and 2009 and the results of their operations and cash flows for the years then ended and for the period from inception to October 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as agoing concern. Asdiscussed in Note 3 to the consolidated financial statements, The Company has suffered recurring losses from operations and has a workingcapital deficit as of October 31, 2010. These factors raise substantial doubt about the Company’s ability to continue as a goingconcern. Management’s plans in regard to these matters are also discussed in Note 3. The consolidated financial statements do notinclude any adjustments that might result from the /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas January 31, 2011 20 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Balance Sheets October 31, October 31, ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Website and database, net of accumulated amortization of $3,921 and $274, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related party Stock payable - Notes payable - related party - Total current liabilities Commitments and contingencies - - Stockholders' equity (deficit): Preferred stock, $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 21,559,041and 34,437,377 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. 21 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Statements of Operations For the YearEnded October 31, For the Period from July 22, 2008 (Inception) to October 31, Revenues $
